Citation Nr: 0600150	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of fragment 
wounds in the left shoulder and axilla area, to include 
scarring, currently rated as a combined 20 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California (Los Angeles 
RO), which originally assigned a 10 percent rating for 
scarring, under 38 C.F.R. § 4.118, Diagnostic Code 7804, and 
then assigned another 10 percent for residuals of fragment 
wounds in the left shoulder and axilla area, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for a combined 20 percent 
rating.  Subsequently, the case was transferred to the 
Atlanta, Georgia Regional Office (Atlanta RO).  In this 
decision, the Board will discuss separate evaluations for 
rating of the veteran's left shoulder disability for 
musculoskeletal/muscle injury residuals and scars.

In August 2003, the veteran withdrew his request for a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  See 38 C.F.R. § 20.702(e) (2005).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's left shoulder (nondominant) disability is 
not manifested as a moderately severe muscle injury to Muscle 
Groups II and III, nor does it approximate limitation of 
shoulder motion limited to 25 degrees from the side.  

3.  The veteran's scarring due to fragment wounds to the left 
upper extremity is characterized by tenderness and pain but 
not instability, ulceration, or underlying soft tissue 
damage.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for fragment wounds 
to the left shoulder and axilla area have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.55, 4.56, 4.71a, Diagnostic 
Code 5201; § 4.73, Diagnostic Code 5302 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of fragment wounds to the left shoulder and axilla 
area (scarring) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7804 (2002, 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  The 
Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether the veteran is 
entitled to an increased rating for his service-connected 
disability.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the appellant 
was advised by VA of the information required to substantiate 
the claim on appeal.  Collectively in a VCAA letter dated 
April 2002, a May 2003 statement of the case (SOC), and a 
June 2004 supplemental statement of the case (SSOC), the 
appellant was provided with information regarding the 
evidence needed to substantiate his increased rating claim.  
In the April 2002 VCAA letter, the veteran was told that 
medical evidence would have to show that the condition 
increased in severity.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  
Under these circumstances, the Board finds that the service 
medical records, VA medical records, and lay statements are 
adequate for determining whether the veteran is entitled to 
an increased rating for his claim.  Accordingly, the 
appellant is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to him under the VCAA as shown in the April 2002 
VCAA letter, the SOC, the SSOC, and their cover letters sent 
to the veteran.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield, 19 
Vet. App. at 123-29 (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Musculoskeletal System Criteria

When considering a rating for limitation of shoulder motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, motion limited 
to 25 degrees from the side warrants a maximum 30 percent 
rating for a minor (non-dominant) joint.  For a minor (non-
dominant) joint, a 20 percent rating is warranted for motion 
limited to midway between side and shoulder level or for 
motion limited to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board finds that the preponderance of medical evidence 
shows that the veteran's service-connected residuals of a 
left shoulder injury are manifested by motion limited to no 
more than midway between side and shoulder level.  Since the 
veteran's left shoulder motion is not limited to 25 degrees 
from the side, a 30 percent rating is not warranted.  At the 
December 2003 VA examination, the veteran's left shoulder 
range of motion was limited by pain from 0 to 45 degrees for 
abduction, from 0 to 80 degrees for flexion, from 0 to 40 
degrees for external rotation, and from 0 to 40 degrees for 
internal rotation.  Thus, under a range of motion analysis, 
the evidence warrants a 20 percent rating for the non-
dominant left shoulder and no more.  Examination findings did 
reveal motion limited by pain, easy fatigability, weakness, 
lack of endurance, and incoordination.  But the Board finds 
that a 20 percent schedular rating under Diagnostic Code 5201 
adequately addresses any additional functional limitation due 
to consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Muscle Injury Criteria

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. 
§ 4.56 (2005).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound.  Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side.  38 C.F.R. § 4.56(d)(3).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Under the current criteria for 38 C.F.R. § 4.73, Diagnostic 
Code 5302 pertains to Muscle Group II and Diagnostic Code 
5303 pertains to Muscle Group III. 38 C.F.R. § 4.73, 
Diagnostic Codes 5302 and 5303 (1996, 2005).  Muscle Group II 
functions in depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula (3, 4); 
1 and 2 acts with Group III in forward and backward swing of 
the arm.  It includes the extrinsic muscles of the shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  A slight 
injury to dominant (major) or nondominant (minor) upper 
extremity will be rated as noncompensable.  A moderate injury 
to dominant or nondominant upper extremity will be rated as 
20 percent disabling.  A moderately severe injury will be 
rated as 30 percent disabling, if involving the dominant 
upper extremity, and as 20 percent disabling, if involving 
the nondominant upper extremity.  A severe injury will be 
rated as 40 percent disabling, if involving the dominant 
upper extremity, and as 30 percent disabling, if involving 
the nondominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Codes 5302 and 5303 (2005).  

Since Muscle Groups II and III are in the same anatomical 
region and act upon the same joint, only one evaluation can 
be assigned.  38 C.F.R. § 4.55 (2005).  The Board observes 
that the record has established that the veteran's dominant 
(major) extremity is on the right side as he is right handed.  
As such, the veteran's left shoulder disability, residuals of 
fragment wounds to the left shoulder and axilla area, are 
evaluated as a minor or nondominant upper extremity 
disability affecting Muscle Groups II and III, under 
Diagnostic Codes 5302 and 5303.

Upon a review of the evidence, the Board finds that the 
veteran's left shoulder disability with involvement of Muscle 
Groups II and III is not sufficient to meet the criteria of 
"moderately severe."  The in-service left shoulder injury was 
not the type contemplated by moderately severe injury (i.e. 
through-and-through or deep-penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring or cicatrization).  The service 
medical records do not show hospitalization for a prolonged 
period for treatment of a wound.  The veteran was in the 
hospital for only five days.  He was back in the field for 3 
months before his return to the United States.  There also is 
no clinical evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles in the left 
shoulder region compared to the sound side.  The December 
2003 VA medical report revealed there was no loss of deep 
fascia or muscle substance or impairment of muscle tone.  
There is some evidence of an inability to keep up with work 
requirements, as the veteran indicated that he could not 
install lighting overhead and that when he sits and uses the 
keyboard he cannot use the left arm for more than 30 minutes 
because of pain and fatigue.  Even so, he is still able to 
brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress himself, drive a car, and take out the trash.  
Thus, the Board concludes that the evidence does not warrant 
a rating for moderately severe muscle injury of Muscle Group 
II or III.

The record does show that the veteran consistently reported 
one or more of the cardinal signs for moderate symptoms of 
muscle disability.  During the December 2003 VA examination, 
the veteran complained that he had a loss of power, weakness, 
and fatigability, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The service medical 
records and the December 2003 examination revealed small 
fragment wounds, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
On examination the veteran had three small scars along the 
left anterior axillary region and two other small scars on 
the left lower anterior proximal arm.  None of these scars 
showed ulceration, adherence, tissue loss, instability, or 
keloids.  Hence, the Board concludes that the veteran has a 
moderate muscle injury, which would be compensable at a 20 
percent rating, under 38 C.F.R. § 4.73, Diagnostic Codes 5302 
and 5303.

The Board observes that separate evaluations are not 
warranted based on limitation of motion and muscle injury 
criteria.  Diagnostic Codes 5302 and 5303 contemplate 
limitation of function resulting from damage to Muscle Groups 
II and III, i.e., those muscle groups which affect the 
functioning of the upper arm, specifically, downward rotation 
and forward and backward swing of the arm.  Thus, to 
compensate the veteran based on both limitation of motion and 
function caused by muscle injury and by joint impairment 
would clearly violate the rule against pyramiding.  See 38 
C.F.R. § 4.14 (2005).  Since the 20 percent rating under 38 
C.F.R. §§ 4.71a and 4.73 includes consideration of the 
factors enumerated in 38 C.F.R. §§ 4.40, 4.45, and 4.59, no 
further evaluation is warranted on those bases.

Thus, resolving any doubt in the veteran's favor; the Board 
concludes that no more than a 20 percent rating under 
Diagnostic Codes 5201, 5302, or 5303, for residuals due to 
fragment wounds in the shoulder and axilla, is warranted.  

Scarring Criteria

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 provided for a maximum 10 percent rating for 
superficial scars, poorly nourished, with repeated 
ulceration; Diagnostic Code 7804 provided for a maximum 10 
percent rating for superficial scars, tender and painful on 
objective demonstration; and Diagnostic Code 7805 provided 
that other scars were rated on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002) (as amended by 67 Fed. Reg. 58,448-49 (Sept. 16, 
2002)).  Under the current rating criteria, a maximum 10 
percent rating is warranted either for superficial, unstable 
scars, under Diagnostic Code 7803, or for superficial scars, 
which are painful on examination, under Diagnostic Code 7804.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7805 still provides that 
other scars are rated on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2005).

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for superficial 
scars to the left shoulder and axilla area.  The December 
2003 VA examination revealed that the veteran's scars were 
characterized by mild tenderness and hyperpigmentation.  No 
instability, tissue loss or keloids were noted.  Thus, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's scars, 
under Diagnostic Code 7804, as in effect both prior to and 
since August 30, 2002.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left shoulder 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, no 
medical evidence has been presented showing factors not 
already contemplated by the rating criteria, such as frequent 
periods of hospitalization or incapacitating episodes, due 
solely to the veteran's service-connected left shoulder 
disability, as to render impractical the application of the 
regular schedular standards.  The regular schedular standards 
and the ratings currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected left shoulder disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

A rating of 20 percent for residuals of fragment wounds in 
the left shoulder and axilla area is granted, subject to the 
laws and regulations governing monetary benefits.

A rating in excess of 10 percent for scarring, due to 
fragment wounds in the left shoulder and axilla area, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


